Citation Nr: 1602970	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served his country honorably from May 1960 to March 1964 in the United States Navy.  He died in December 2006.  The Appellant is the Veteran's surviving spouse and she is seeking dependency and indemnity compensation for the cause of the Veteran's death.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona (hereinafter, the "Agency of Original Jurisdiction" or "AOJ") denying the Appellant's cause of death claim.

On October 29, 2015, the Appellant testified before the undersigned Veterans Law Judge ("VLJ") at a video conference hearing held in Phoenix, Arizona.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to AOJ for additional development to include a medical opinion.  VA will notify the Appellant if further action is required.




REMAND

Service Connection for Cause of Death Generally
      
The Appellant is seeking dependency and indemnity compensation for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  In general, dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability or where the veteran's death is otherwise attributable to his military service (either on a direct basis, secondary basis, or on a theory of aggravation).  Id; see also 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected or compensable disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue will be determined by the exercise of sound judgement, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  The service-connected disability will be considered as the principal or primary cause of death when such disability, by itself, or in combination with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  

In contrast, contributory cause of death is inherently not related to the principal cause of death. 38 C.F.R. § 3.312(c).   In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.   Importantly, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of any coexisting conditions.  38 C.F.R. § 3.312 (c)(4).  In such cases, consideration must be given to whether there is a reasonable basis that a compensable disability had a material influence in accelerating death.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause of death being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. 3.312(c)(3).  Finally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would generally not be held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. 3.312(c)(2).

As in all cases, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. §7104(a).  When there is an approximate balance of evidence for and against the merits of an issue material to the determination of the claim, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

DIC Claim for Cause of the Veteran's Death

Here, the Appellant testified at the Board hearing that the Veteran died on a plane returning home after seeing his grandson graduate from boot camp at the Great Lakes Naval Station.  The plane made an emergency landing in Colorado and the Veteran was taken to the University of Colorado Hospital in Aurora, Colorado.   The Certificate of Death issued by the State of Colorado lists the Veteran's immediate cause of death as atherosclerotic coronary artery disease (CAD).  The Veteran's final medical records from the University of Colorado Hospital are not of record.  As these records are relevant to the adjudication of a cause of death claim, they must try to be obtained on remand.  

Moreover, as will be explained in further detail below, remand is also necessary so that a medical opinion may be obtained to address whether there is a causal nexus between the Veteran's in-service asbestos exposure and his death from CAD-including whether his chronic obstructive pulmonary disease (COPD) and other pulmonary disease contributed substantially or materially to his death, accelerated his death, or had such debilitating effects on his general health that it rendered the Veteran materially less capable of resisting the effects of CAD.

As an initial matter, at the time of the Veteran's death his tinnitus, bilateral hearing loss, and hemorrhoid tags were service-connected at ratings of 10 percent, 0 percent, and 0 percent, respectively.  The Veteran had also been diagnosed with several diseases that were not service connected at the time of his death.  These diseases included ischemic cardiomyopathy, CAD, hypertension, and congestive heart failure, and records indicate that the Veteran had a history of myocardial infarctions for which he received treatment, including coronary bypass surgery, transluminal coronary angioplasty and stents.  See, e.g., Mesa General Hospital Records dated November 2004 and July 2003; VA SE Clinic Initial Visiting Note dated January 26, 2000; Banner Health Medical Center Discharge Summary dated August 8, 2003.  The Veteran had also been diagnosed with COPD, chronic bronchitis, emphysema, bilateral asymmetric interstitial and parenchymal air space disease, and interstitial scarring within the right lung base (collectively,  "pulmonary disease"), but had not been service connected for these disabilities either.  See id.; see also Records of Dr. Rodriguez dated February -June 2004; Banner Baywood Medical Center Chest Examination dated July 29, 2003; Mesa General Hospital Exam dated December 21, 2005; EVDI imaging records dated February 3, 2004 and June 24, 2004.  The Veteran's first reported heart attack was in 1991 in New Orleans and he was also hospitalized again in 2003 after he went into respiratory arrest and was diagnosed as having had a heart attack as well as aspiration pneumonia.  See Banner Health Medical Center Records dated July-August 2003.

The evidence of record demonstrates that the Veteran was exposed to asbestos while on active duty.  For example, the Veteran's military records indicate that he served in the Navy aboard various ships as a fireman and engineman.   Information from the Navy indicates that exposure to asbestos in these occupations during the Veteran's period of active duty service is probable or highly probable.  See Rating Decision dated December 7, 2005; Compensation and Exam Inquiry dated January 6, 1995.  Moreover, the Veteran and his shipmate submitted statements detailing their exposure to asbestos which included details about their work in engine rooms without respirators and how they slept directly beneath ship pipes wrapped in asbestos.  See Statement in Support of Claim dated December 27, 2004; Statement of T.P. dated November 20, 2003; Notes from June 22, 2005 DRO meeting.  

The evidence of record is also at least in equipoise on whether the Veteran's pulmonary disease was etiologically related to his in-service asbestos exposure.  In 1963 and 1964, the Veteran was seen several times for pleuritic chest pain which was diagnosed at the time as bronchitis and possible pleurisy characterized by wheezing and rhonchi of the lungs.  See, e.g., Service Treatment Records dated April 2, 1963, April 5, 1963, April 12, 1963, May 22, 1963, January 30, 1964; VA 9 Form dated April 23, 2009; Letter to Board dated April 22, 2009.  A VA physician concluded that the Veteran's restrictive ventilatory impairment of pulmonary function was a residual of asbestos exposure and that his pulmonary decompensation was chronic and secondary to asbestos exposure.  See VA examinations dated January 21, 2005 and September 23, 2005.  Additionally, the Veteran's primary physician has submitted an opinion that there is a high probability that the Veteran's severe lung disease was secondary to his asbestos exposure.  See Dr. Nuttall letter dated April 6, 2009.  Therefore, the evidence suggests the Veteran's pulmonary conditions at the time of his death were likely related to his in-service exposure to asbestos.

During the October 2015 hearing, the Veteran's representative asserted that the Veteran's pulmonary conditions, including COPD and pleurisy, contributed to his heart condition.  For these reasons, a medical opinion is necessary to determine whether the Veteran's pulmonary disease was a contributory cause of the Veteran's death from CAD.

Moreover, while the AOJ obtained a medical opinion addressing whether the Veteran's CAD began while the Veteran was on active duty, that opinion did not address whether the CAD was etiologically related to his in-service asbestos exposure.  See VA Medical Opinion dated April 20, 2012.  Therefore, a medical opinion is also needed to address this question.

Accordingly, the case is REMANDED for the following actions:

1.   Ask the Appellant to complete a release so the VA can request the Veteran's final medical records from the University of Colorado Hospital in Aurora, Colorado, the facility listed on the Veteran's Certificate of Death.  Any negative response must be fully documented in the claims file.

2.  After the Veteran's final medical records are obtained, if available, request a medical opinion from a cardiologist and/or a pulmonologist to address whether the Veteran's in service asbestos exposure contributed to his death.  The physician should be provided with the Veteran's claims file, including a copy of this remand.  The physician should provide a full rationale for any opinion expressed.  If such an opinion cannot be provided without resort to speculation, the physician should so state and comment on whether any additional medical information could help render an opinion.  The opinion should address the following questions:

(a)  Is it as likely as not (at least 50 percent probability) that the Veteran's CAD was etiologically related to his in-service exposure to asbestos?
(b) If not, Is it as likely as not (at least 50 percent probability) that the Veteran's pulmonary disease due to asbestos exposure contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to the production of death by CAD?

In answering these questions, the physician should assume that the Veteran was exposed to asbestos while on active duty service and should further assume that the Veteran's pulmonary disease was the result of that asbestos exposure.

3.  After completing the above actions and any additional development deemed necessary, readjudicate the DIC claim.  If the benefits sought are not granted, the Appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


